DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Drawings
The drawings were received on 12/02/2019.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/02/2020, 06/09/2020, 10/23/2020, 12/07/2020, and 04/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 12 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faccin et al., (hereinafter Faccin), U.S. Publication No. 2018/0227743.

As per claim 12, Faccin discloses a session management function entity [fig. 5, 6, 8, a session management function entity (a connectivity session manager (SMF))], comprising: 
an interface [fig. 8, paragraphs 0129, 0134, an interface (I/O controller 840 may manage input and output signals for device 805)]; 
a processor coupled to the interface [fig. 8, paragraphs 0129, 0130, a processor coupled to the interface (processor 820; components may be in electronic communication via one or more busses (e.g., bus 810))]; and 
a non-transitory computer-readable storage medium storing instructions to be executed by the processor [fig. 8, paragraphs 0129, 0131, a non-transitory computer-readable storage medium storing instructions to be executed by the processor (memory 825 may store computer-readable, computer-executable software 830 including instructions that, when executed, cause the processor)] to cause the session management function entity to: 
interact, via the interface, with a second user plane function network element [fig. 2, paragraphs 0069, 0121, a second user plane function network element (a first and second UPF 230 (e.g., UPF 230-a and UPF 230-b))] and a first user plane function network element [fig. 2, a first user plane function network element (UPFs 230 (e.g., UPF 230-a and UPF 230-b))]; [fig. 2, 4, paragraphs 0070, interact with the first user plane function network element and the second user plane function network element (SMF 225 may select one or more UPFs 230 to serve UE 115-a in a PDU session)], wherein the first user plane function network element is an anchor user plane function network element of a first session [fig. 2, paragraphs 0061, 0172, wherein the first user plane function network element is an anchor user plane function network element of the first session (a user plane anchor (e.g., a UPF) to serve the communication session for the UE 115)], wherein the second user plane function network element is a user plane function network element of the first session and is connected to an access network device, and wherein a transmission path of first downlink data of the first session successively passes through the first user plane function network element, the second user plane function network element, the access network device, and a terminal device [fig. 2, a terminal device (e.g., UE 115-a)]; [fig. 2, 3, paragraphs 0048, 0088, herein the second user plane function network element is a user plane function network element of the first session and is connected to an access network device, and wherein a transmission path of first downlink data of the first session successively passes through the first user plane function network element, the second user plane function network element, the access network device, and a terminal device (a connection 268 (i.e., a tunnel) between the UPF 230 and a (R)AN 205 node, and provide roaming functionality to UE 115-a)]; and 
release the second user plane function network element [paragraphs 0058, 0063, 0068, 0091, the session management function network element releases the second user plane function network element (UE 115-a may release the PDU session and establish a new PDU session using the new UPF 230)] during a procedure in which the terminal device enters an idle state [paragraphs 0059, 0066, 0068, the terminal device enters an idle state (UE 115-a in an idle state (e.g., a CM-IDLE state)))].

As per claim 18, Faccin discloses the session management function entity according to claim 12, 
wherein the instructions further cause the session management function entity to notify, via the interface, the first user plane function network element to release a connection between the first user plane function network element and the second user plane function network element [paragraphs 0059, 0061, 0063, 0082, notify, via the interface, the first user plane function network element to release a connection between the first user plane function network element and the second user plane function network element (SMF 225-c may initiate PDU-CAN session modification; release a connection)].

As per claim 19, Faccin discloses the session management function entity according to claim 12, 
wherein the instructions cause the session management function entity to release the second user plane function network element based on at least one of session and service continuity information, mobility information, or policy information [paragraphs 0037, 0061, 0066, 0070, 0109, wherein the instructions cause the session management function entity to release the second user plane function network element based on at least one of session and service continuity information, mobility information, or policy information (SMF may select a UPF 425 (e.g. based on a PSAC value 415 received from the AMF, or based on local policies or a UE subscription); mobility-based UPF relocation)].

As per claim 20, Faccin discloses the session management function entity according to claim 19, 
wherein the instructions cause the session management function entity to release the second user plane function network element based on the session management function entity determining at least one of the following: the mobility information indicates that the terminal device is a high mobility device [paragraphs 0037, 0061, 0066, 0070, 0109, wherein the instructions cause the session management function entity to release the second user plane function network element based on the session management function entity determining at least one of the following: the mobility information indicates that the terminal device is a high mobility device (SMF may select a UPF 425 (e.g. based on a PSAC value 415 received from the AMF, or based on local policies or a UE subscription); mobility-based UPF relocation)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin et al., (hereinafter Faccin), U.S. Publication No. 2018/0227743, in view of Faccin et al., (hereinafter Faccin2), U.S. Publication No. 2018/0279397.

As per claim 1, Faccin discloses a communication system [paragraph 0004, a communication system (wireless communications systems)], comprising: 
a first user plane function network element [fig. 2, a first user plane function network element (UPFs 230 (e.g., UPF 230-a and UPF 230-b))] wherein a first session is established between a terminal device [fig. 2, a terminal device (e.g., UE 115-a)] and the first user plane function network element [fig. 2, paragraphs 0048, 0061, a first user plane function network element wherein a first session is established between a terminal device and the first user plane function network element (a user plane anchor, such as a UPF 230 for the PDU session (between UE 115 and user plane anchor) (e.g., using communication links 266))], and 
wherein the first user plane function network element is an anchor user plane function network element of the first session [fig. 2, paragraphs 0061, 0172, wherein the first user plane function network element is an anchor user plane function network element of the first session (a user plane anchor (e.g., a UPF) to serve the communication session for the UE 115)]; 
a second user plane function network element [fig. 2, paragraphs 0069, 0121, a second user plane function network element (a first and second UPF 230 (e.g., UPF 230-a and UPF 230-b))] configured to: 
fig. 4, paragraphs 0061, 0063, 0091, transmit first downlink data of the first session from the first user plane function network element to the terminal device (transmission of PDUs between a UE 115 and UPFs; UE 115-b may be concurrently served by multiple UPFs 230 (and multiple user plane anchors))]; 
a session management function network element [fig. 2, a session management function network element (SMF 225)] configured to: 
interact with the first user plane function network element and the second user plane function network element [fig. 2, 4, paragraphs 0070, interact with the first user plane function network element and the second user plane function network element (SMF 225 may select one or more UPFs 230 to serve UE 115-a in a PDU session)], wherein the second user plane function network element is added into a data path of the first session after the session management function network element interacts with the second user plane function network element and the first user plane function network element [fig. 2, 4, paragraphs 0066, 0067, 0121, wherein the second user plane function network element is added into a data path of the first session after the session management function network element interacts with the second user plane function network element and the first user plane function network element (SMF 225 may select UPFs 230 to serve a PDU session for UE 115-a; UE 115-b may be concurrently served by multiple UPFs 230)], 
wherein during a procedure in which the terminal device enters an idle state [paragraphs 0059, 0066, 0068, wherein during a procedure in which the terminal device enters an idle state (UE 115-a in an idle state (e.g., a CM-IDLE state)))], the session paragraphs 0058, 0063, 0068, 0091, the session management function network element releases the second user plane function network element (UE 115-a may release the PDU session and establish a new PDU session using the new UPF 230)], 
a third user plane function network element configured to transmit the second downlink data and third downlink data of the first session from the first user plane function network element to the terminal device [paragraphs 0062, 0063, 0068, 0069, 0091, 0107, a third user plane function network element configured to transmit the second downlink data and third downlink data of the first session from the first user plane function network element to the terminal device (UE 115-a may establish a different connection or registration (e.g., using a new UPF 230))], wherein the third user plane function network element is added into a data path of the first session after the terminal device switches to a connected state [paragraphs 0059, 0063, wherein the third user plane function network element is added into a data path of the first session after the terminal device switches to a connected state (transitioning from the CM-IDLE state to a CM-CONNECTED state)], and the session management function network element interacts with the second user plane function network element and the third user plane function network element [fig. 2, 4, paragraphs 0063, 0070, 0107, he session management function network element interacts with the second user plane function network element and the third user plane function network element (SMF may select UPF 425-a from a set of UPFs 425 (e.g., UPF 425-a and UPF 425-b) and select UPF 425-c based on local policies)].
Faccin does not explicitly discloses wherein the first user plane function network element buffers second downlink data of the first session.
fig. 9, paragraphs 0161, 0162, wherein the first user plane function network element buffers second downlink data of the first session (SMF may send a request to the serving UPF(s) to resume buffering data)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Faccin by buffering second downlink data of the first session as taught by Faccin2 because it would provide the Faccin’s system with the enhanced capability of improving communications between access points and stations in a wireless network [Faccin2, paragraph 0007].

As per claim 2, Faccin discloses the communication system according to claim 1, Faccin does not explicitly discloses wherein the session management function network element further notifies the first user plane function network element to buffer the second downlink data.
However, Faccin2 teaches wherein the session management function network element further notifies the first user plane function network element to buffer the second downlink data [fig. 9, paragraphs 0161, 0162, wherein the session management function network element further notifies the first user plane function network element to buffer the second downlink data (serving UPF(s) to resume buffering data)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Faccin by buffering second downlink data as taught by Faccin2 because it would provide the Faccin2, paragraph 0007].

As per claim 3, Faccin discloses the communication system according to claim 2, including sending a session modification request message to the first user plane function network element [paragraphs 0090, 0092, 0104, sending a session modification request message to the first user plane function network element (session modification request)]. Faccin does not explicitly discloses wherein the session management function network element is further configured to further notifies the first user plane function network element to buffer the second downlink data by sending a session modification request message to the first user plane function network element, wherein the session modification request message comprises a buffering indication instructing the first user plane function network element to buffer the second downlink data.
However, Faccin2 teaches wherein the session management function network element is further configured to further notifies the first user plane function network element to buffer the second downlink data by sending a session modification request message to the first user plane function network element, wherein the session modification request message comprises a buffering indication instructing the first user plane function network element to buffer the second downlink data [paragraphs 0121, 0161, wherein the session management function network element is further configured to further notifies the first user plane function network element to buffer the second downlink data by sending a session modification request message to the first user plane function network element, wherein the session modification request message comprises a buffering indication instructing the first user plane function network element to buffer the second downlink data (SMF may send a request to the serving UPF(s) to resume buffering data and send DL data notifications to the UE)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Faccin by buffering second downlink data as taught by Faccin2 because it would provide the Faccin’s apparatus with the enhanced capability of improving communications between access points and stations in a wireless network [Faccin2, paragraph 0007].

As per claim 4, Faccin discloses the communication system according to claim 1, 
wherein the session management function network element further notifies the first user plane function network element to release a connection between the first user plane function network element and the second user plane function network element [paragraphs 0058, 0061, 0063, wherein the session management function network element further notifies the first user plane function network element to release a connection between the first user plane function network element and the second user plane function network element (trigger a release of a PDU session (e.g., and the associated UPF 230))].

As per claim 5, Faccin discloses a data method [paragraph 0006, a data method (method of wireless communication)] comprising: 
interacting, by a session management function network element [fig. 2, a session management function network element (SMF 225)], with a second user plane function fig. 2, paragraphs 0069, 0121, a second user plane function network element (a first and second UPF 230 (e.g., UPF 230-a and UPF 230-b))] and a first user plane function network element [fig. 2, a first user plane function network element (UPFs 230 (e.g., UPF 230-a and UPF 230-b))]; [fig. 2, 4, paragraphs 0070, interact with the first user plane function network element and the second user plane function network element (SMF 225 may select one or more UPFs 230 to serve UE 115-a in a PDU session)], wherein the first user plane function network element is an anchor user plane function network element of a first session [fig. 2, paragraphs 0061, 0172, wherein the first user plane function network element is an anchor user plane function network element of the first session (a user plane anchor (e.g., a UPF) to serve the communication session for the UE 115)], wherein the second user plane function network element is a user plane function network element of the first session and is connected to an access network device, and wherein a transmission path of first downlink data of the first session successively passes through the first user plane function network element, the second user plane function network element, the access network device, and a terminal device [fig. 2, a terminal device (e.g., UE 115-a)]; [fig. 2, 3, paragraphs 0048, 0088, herein the second user plane function network element is a user plane function network element of the first session and is connected to an access network device, and wherein a transmission path of first downlink data of the first session successively passes through the first user plane function network element, the second user plane function network element, the access network device, and a terminal device (a connection 268 (i.e., a tunnel) between the UPF 230 and a (R)AN 205 node, and provide roaming functionality to UE 115-a)]; and 
paragraphs 0058, 0063, 0068, 0091, the session management function network element releases the second user plane function network element (UE 115-a may release the PDU session and establish a new PDU session using the new UPF 230)] during a procedure in which the terminal device enters an idle state [paragraphs 0059, 0066, 0068, the terminal device enters an idle state (UE 115-a in an idle state (e.g., a CM-IDLE state)))].
Faccin does not explicitly discloses a data buffering method.
However, Faccin2 teaches a data buffering method [fig. 9, paragraphs 0161, 0162, a data buffering method (SMF may send a request to the serving UPF(s) to resume buffering data)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Faccin by including a data buffering method as taught by Faccin2 because it would provide the Faccin’s method with the enhanced capability of improving communications between access points and stations in a wireless network [Faccin2, paragraph 0007].

As per claim 6, Faccin discloses the data buffering method according to claim 5, Faccin does not explicitly discloses further comprising notifying, by the session management function network element, the first user plane function network element to buffer second downlink data of the first session.
However, Faccin2 teaches notifying, by the session management function network element, the first user plane function network element to buffer second downlink data of fig. 9, paragraphs 0161, 0162, notifying, by the session management function network element, the first user plane function network element to buffer second downlink data of the first session (serving UPF(s) to resume buffering data)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Faccin by buffering second downlink data as taught by Faccin2 because it would provide the Faccin’s method with the enhanced capability of improving communications between access points and stations in a wireless network [Faccin2, paragraph 0007].

As per claim 7, Faccin discloses the data buffering method according to claim 6, wherein notifying the first user plane function network element to buffer second downlink data, comprises 
sending, by the session management function network element, a session modification request message to the first user plane function network element [paragraphs 0090, 0092, 0104, sending, by the session management function network element, a session modification request message to the first user plane function network element (session modification request)], 
Faccin does not explicitly discloses wherein the session modification request message comprises a buffering on indication instructing the first user plane function network element to buffer the second downlink data.
However, Faccin2 teaches wherein the session modification request message comprises a buffering on indication instructing the first user plane function network element to buffer the second downlink data [paragraphs 0121, 0161, wherein the session modification request message comprises a buffering on indication instructing the first user plane function network element to buffer the second downlink data (SMF may send a request to the serving UPF(s) to resume buffering data and send DL data notifications to the UE)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Faccin by buffering second downlink data as taught by Faccin2 because it would provide the Faccin’s method with the enhanced capability of improving communications between access points and stations in a wireless network [Faccin2, paragraph 0007].

As per claim 8, Faccin discloses the data buffering method according to claim 6, wherein after the terminal device switches to a connected state, the method further comprises 
interacting, by the session management function network element, with the second user plane function network element and a third user plane function network element of the first session [paragraphs 0062, 0063, 0068, 0069, 0091, 0107, interacting, by the session management function network element, with the second user plane function network element and a third user plane function network element of the first session (UE 115-a may establish a different connection or registration (e.g., using a new UPF 230))], wherein the third user plane function network element is connected to the access network device [paragraphs 0059, 0063, wherein the third user plane function network element is connected to the access network device], and wherein both a transmission path of incoming third downlink data of the first session and a transmission path of the second fig. 2, 4, paragraphs 0063, 0070, 0107, wherein both a transmission path of incoming third downlink data of the first session and a transmission path of the second downlink data successively pass through the first user plane function network element, the third user plane function network element, the access network device, and the terminal device (SMF may select UPF 425-a from a set of UPFs 425 (e.g., UPF 425-a and UPF 425-b) and select UPF 425-c based on local policies)].

As per claim 9, Faccin discloses the data buffering method according to claim 5, further comprising 
notifying, by the session management function network element, the first user plane function network element to release a connection between the first user plane function network element and the second user plane function network element [paragraphs 0059, 0061, 0063, 0082, notifying, by the session management function network element, the first user plane function network element to release a connection between the first user plane function network element and the second user plane function network element (SMF 225-c may initiate PDU-CAN session modification; release a connection)].

As per claim 10, Faccin discloses the data buffering method according to claim 5, 
wherein releasing, by the session management function network element, the second user plane function network element comprises determining, by the session paragraphs 0037, 0061, 0066, 0070, 0109, wherein releasing, by the session management function network element, the second user plane function network element comprises determining, by the session management function network element, to release the second user plane function network element based on at least one of session and service continuity information, mobility information, or policy information (SMF may select a UPF 425 (e.g. based on a PSAC value 415 received from the AMF, or based on local policies or a UE subscription); mobility-based UPF relocation)].

As per claim 11, Faccin discloses the data buffering method according to claim 10, 
wherein releasing, by the session management function network element, the second user plane function network element comprises determining, by the session management function network element, to release the second user plane function network element based on at least one of : the session and service continuity information indicating that the first session has a first session and service continuity mode; the mobility information indicating that the terminal device is a high mobility device; the policy information indicating to release the second user plane function network element; or the session management function network element and the first user plane function network element belonging to a same operator network [paragraphs 0037, 0061, 0066, 0070, 0109, wherein releasing, by the session management function network element, the second user plane function network element comprises determining, by the session management function network element, to release the second user plane function network element based on at least one of : the mobility information indicating that the terminal device is a high mobility device (SMF may select a UPF 425 (e.g. based on a PSAC value 415 received from the AMF, or based on local policies or a UE subscription); mobility-based UPF relocation)].

As per claim 13, Faccin discloses the session management function entity according to claim 12, Faccin does not explicitly discloses wherein the instructions further cause the session management function entity to notify, via the interface, the first user plane function network element to buffer second downlink data.
However, Faccin2 teaches wherein the instructions further cause the session management function entity to notify, via the interface, the first user plane function network element to buffer second downlink data [fig. 9, paragraphs 0161, 0162, notifying, by the session management function network element, the first user plane function network element to buffer second downlink data of the first session (serving UPF(s) to resume buffering data)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the entity described in Faccin by buffering second downlink data as taught by Faccin2 because it would provide the Faccin’s entity with the enhanced capability of improving communications between access points and stations in a wireless network [Faccin2, paragraph 0007].

As per claim 14, Faccin discloses the session management function entity according to claim 13, sending a session modification request message to the first user plane function network element via the interface [paragraphs 0090, 0092, 0104, sending a session modification request message to the first user plane function network element via the interface (session modification request)], 
Faccin does not explicitly discloses wherein the session management function entity notifies the first user plane function network element to buffer the second downlink data, by sending a session modification request message to the first user plane function network element via the interface, wherein the session modification request message comprises a buffering indication instructing the first user plane function network element to buffer the second downlink data.
However, Faccin2 teaches wherein the session management function entity notifies the first user plane function network element to buffer the second downlink data, by sending a session modification request message to the first user plane function network element via the interface, wherein the session modification request message comprises a buffering indication instructing the first user plane function network element to buffer the second downlink data [paragraphs 0121, 0161, wherein the session management function entity notifies the first user plane function network element to buffer the second downlink data, by sending a session modification request message to the first user plane function network element via the interface, wherein the session modification request message comprises a buffering indication instructing the first user plane function network element to buffer the second downlink data (SMF may send a request to the serving UPF(s) to resume buffering data and send DL data notifications to the UE)].
Faccin2, paragraph 0007].

As per claim 15, Faccin discloses the session management function entity according to claim 13, 
wherein after the terminal device is switched to a connected state [paragraphs 0059, 0063, wherein the terminal device switches to a connected state (transitioning from the CM-IDLE state to a CM-CONNECTED state)], the instructions further cause the session management function entity to interact, via the interface, with the second user plane function network element and a third user plane function network element [paragraphs 0062, 0063, 0068, 0069, 0091, 0107, the instructions further cause the session management function entity to interact, via the interface, with the second user plane function network element and a third user plane function network element (UE 115-a may establish a different connection or registration (e.g., using a new UPF 230))].

As per claim 16, Faccin discloses the session management function entity according to claim 15, 
wherein the third user plane function network element is of the first session, and wherein the third user plane function network element is connected to the access network device paragraphs 0059, 0063, wherein the third user plane function network element is of the first session, and wherein the third user plane function network element is connected to the access network device (SMF may select UPF 425-a from a set of UPFs 425 (e.g., UPF 425-a and UPF 425-b) and select UPF 425-c based on local policies)].

As per claim 17, The modified Faccin discloses a session management function entity according to claim 16, 
wherein both a transmission path of incoming third downlink data of the first session and a transmission path of the second downlink data of the first session buffered at the first user plane function network element successively pass through the first user plane function network element, the third user plane function network element, the access network device, and the terminal device [fig. 2, 4, paragraphs 0063, 0070, 0107, wherein both a transmission path of incoming third downlink data of the first session and a transmission path of the second downlink data successively pass through the first user plane function network element, the third user plane function network element, the access network device, and the terminal device (SMF may select UPF 425-a from a set of UPFs 425 (e.g., UPF 425-a and UPF 425-b) and select UPF 425-c based on local policies)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qualcomm Incorporated, NPL Publication “23.501 – AMF-SMF implications of optimal UPF placement”, S2-171714, pages 1-6, 27 - 31 March 2017, discloses wherein SMF selects the UPF based on local policies, UE subscription information, etc. 
Sillanpaa, U.S. Publication No. 2019/0373520, discloses allowing for the allocation and/or other deployment of a complementary network slice to partially and/or fully replace a network slice associated with a piece of user equipment

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469